UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914 - 7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2013 Item 1. Report to Stockholders. Muzinich & Co. Muzinich Credit Opportunities Fund SEMI-ANNUAL REPORT June 30, 2013 Table of Contents A Message to our Shareholders 1 Sector Allocation 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Expense Example 21 Approval of Investment Advisory Agreement 23 Additional Information 25 Privacy Notice 26 Muzinich Credit Opportunities Fund Dear Investors: Financial Markets in the first half of 2013 High yield markets, as shown by the Bank of Merrill Lynch U.S. High Yield Cash Pay Index (J0A0), generated positive performance for the period despite macro headwinds like the U.S. fiscal cliff, the Cyprus bank crisis and most recently, Federal Reserve comments regarding quantitative easing.Broader fixed income markets, however, stumbled.Until mid-May, risk was strongly in favor with U.S. equities reaching new highs and U.S. companies issuing record debt, primarily for refinancing purposes.Fixed income markets of every rating reacted strongly to Federal Reserve comments at the end of May regarding the potential reduction or elimination of quantitative easing, resulting in two down months which closed out the period.In May, strong U.S. consumer confidence and robust U.S. housing price improvements signaled improving economic conditions – increasing the market’s expectation that QE will be withdrawn sooner rather than later.Both equities and fixed income declined.The correction that began in May continued into June with high correlations seen across a number of asset classes.Global equities declined and fixed income experienced a re-pricing across the board.Only leveraged loans and short duration high yield bonds outperformed, benefiting from their inherent low duration risk.This technical sell-off was triggered by fixed-income outflows following May’s U.S. Treasury rate action; credit risk issues did not initiate the correction since credit fundamentals remain healthy and largely unchanged. Fund Return and Strategy in 2013 The Fund finished the period with total net assets of $9,467,592, and a net positive return over the period of 1.33%.This compares quite favorably with the -1.18% return of the GI00, the Bank of America Merrill Lynch Global Corporate and High Yield Index (which tracks the performance of investment grade and below investment grade corporate debt publicly issued in the major domestic and eurobond markets), which we have selected as the Fund’s primary benchmark. We addressed 2013’s challenging markets successfully by having a bias for shorter duration securities and select credit sensitive global high yield bonds and bank loans; which were all additive during the period.We also focused on lower quality credit/higher yielding bonds which are less impacted by the rise in interest rates.A rotation out of ETFs in late April and into individual bonds and loans benefited the fund by reducing volatility as ETFs were negatively impacted by outflows starting in late May.We re-positioned the Fund with less cash to take advantage of a rebounding market both in Europe and Emerging Markets.Finally, our hedging strategy during the month of June helped hedge the portfolio as fixed income experienced a global bond sell-off. 1 Muzinich Credit Opportunities Fund In the U.S., yields and spreads have returned to levels not seen since last summer.Less risky BB and B bonds are now yielding 6-7%.Corporate yields have increased between 0.40% and 1.00% in Europe in the last month.Spreads in both regions are at or near their historic long-term averages.Given the strength of company balance sheets, we believe current high yield spread levels provide investors with a “cushion” for increasing interest rates.Going forward, we expect to see increased volatility around interest rates in both the U.S. and, to a lesser degree, in Europe.This volatility will likely impact both fixed income and equity markets.At current prices, investors can achieve an attractive current income. We believe global credit market outperformance will be an outcome of either spread tightening and/or a yield advantage.We have increased our weightings in higher yielding bonds in the U.S., Europe and Emerging Markets; while staying away from credit that is interest rate sensitive. Outlook We anticipate increased volatility around economic releases as investors scrutinize data to get a sense of future Federal Reserve policy.The Federal Reserve has made clear that its plan to slow asset purchases is dependent on the strength of the economic recovery.An unexpectedly strong 1.7% U.S. growth rate announced at July’s month end allowed the Fed to maintain options regarding “tapering.”Markets await September, the earliest time at which the Federal Reserve could potentially begin tapering.The market view is that rates will increase, but the expected pace of this increase has slowed substantially from the start of the year. Strong growth, culminating in an increasing Treasury rate, could be a threat to the prices of higher rated credit which can also form a substantial part of this portfolio.The flexible approaches built into this Fund’s strategy have opportunities for incremental return generation, as well as techniques—if employed correctly—for simultaneously reducing volatility.Muzinich continues to focus on a balanced approach, featuring strong credit selection, prudent risk taking, and a commitment to volatility control. Sincerely, Michael L. McEachern Portfolio Manager 2 Muzinich Credit Opportunities Fund Past performance does not guarantee future results. Mutual fund investing involves risk.Principal loss is possible.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for emerging markets.Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments.These risks are fully disclosed in the prospectus.Floating rate loans may not be fully collateralized and therefore may decline significantly in value.The Fund will bear its share of the fees and expenses of investments in underlying funds or ETFs.Shareholders will pay higher expenses than would be the case if making direct investments in underlying funds or ETFs.Because the fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares.The fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested. Please note that while the fund’s prospectus states that the fund may use leverage, and that it may make short sales of securities, which involves the risk that losses may exceed the original amount invested, the Fund’s portfolio managers do not anticipate engaging in either practice. A correlation is a statistical measure of how two securities move in relation to each other. Must be preceded or accompanied by a prospectus. Duration is a measure of the expected life of a fixed income security that is used to determine the sensitivity of a security’s price to changes in interest rates. The Bank of America Merrill Lynch US High Yield Cash Pay Index (J0A0) is an unmanaged index used as a general measure of market performance consisting of fixed-rate, coupon-bearing bonds with an outstanding par which is greater than or equal to $50 million, a maturity range greater than or equal to one year and must be less than BBB/Baa3 rated but not in default. It is not possible to invest directly in an index. Muzinich & Co. is a registered investment adviser.The Muzinich Mutual Funds are distributed by Quasar, LLC. 3 Muzinich Credit Opportunities Fund SECTOR ALLOCATION at June 30, 2013 (Unaudited) Sector Allocation % of Net Assets Energy % Utilities % Telecommunications % Metals/Mining % Healthcare % Cable/Satellite TV % Technology % Broadcasting % Restaurants % Building Materials % Investment Companies % Super Retail % Services % Diversified Media % Consumer Products % Environmental % Containers % Automotive & Auto Parts % Chemicals % Food & Drug Retail % Cash & Equivalents* 12.6 % % *Represents cash and other assets in excess of liabilities. 4 Muzinich Credit Opportunities Fund SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS: 74.8% Automotive & Auto Parts: 1.4% Banque PSA Finance EUR 100,000 4.250%, 2/25/16 $ Broadcasting: 4.0% Allbritton Communications Co. $ 8.000%, 5/15/18 Cyfrowy Polsat EUR 100,000 7.125%, 5/20/18 Polish Tel Holdings EUR 100,000 11.250%, 5/15/17 Building Materials: 3.3% CEMEX Sab Float $ 5.283%, 9/30/15 Voto-Votorantim LT 6.750%, 4/5/21 Cable/Satellite TV: 6.5% Altice Financing EUR 100,000 8.000%, 12/15/19 DISH DBS Corp. $ 7.875%, 9/1/19 Numericable Finance EUR 100,000 12.375%, 2/15/19 UPCB Finance Ltd.1 $ 6.875%, 1/15/22 Chemicals: 0.8% TPC Group, Inc.1 8.750%, 12/15/20 Consumer Products: 1.6% Alphabet Holding Co, Inc. 7.750%, 11/1/17 Containers: 1.4% Beverage Pack EUR 100,000 9.500%, 6/15/17 Diversified Media: 1.7% Clear Channel Worldwide Holdings, Inc.1 $ 6.500%, 11/15/22 Energy: 11.8% Antero Resources Finance Corp. 7.250%, 8/1/19 Chesapeake Energy Corp. 5.750%, 3/15/23 Continental Resources, Inc.1 4.500%, 4/15/23 GAZ Capital SA 9.250%, 4/23/19 Linn Energy LLC / Linn Energy Finance Corp. 8.625%, 4/15/20 7.750%, 2/1/21 MEG Energy Corp.1 6.375%, 1/30/23 MIE Holdings Corp. 6.875%, 2/6/18 Sandridge Energy, Inc. 7.500%, 2/15/23 Environmental: 1.6% Infinis PLC GBP 100,000 7.000%, 2/15/19 Food & Drug Retail: 0.8% Tops Holding II Corp.1 $ 8.750%, 6/15/18 Healthcare: 2.2% HCA, Inc. 6.500%, 2/15/20 VPII Escrow Corp.1 6.750%, 8/15/18 The accompanying notes are an integral part of these financial statements. 5 Muzinich Credit Opportunities Fund SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited) (Continued) Principal Amount Value CORPORATE BONDS: 74.8% (Continued) Metals/Mining: 6.8% DTEK Finance Bv $ 9.500%, 4/28/15 $ ECO-BAT Finance EUR 100,000 7.750%, 2/15/17 Plains Exploration & Production Co. $ 6.750%, 2/1/22 Vedanta Resources 6.750%, 6/7/16 Restaurants: 2.6% DineEquity, Inc. 9.500%, 10/30/18 Landrys, Inc.1 9.375%, 5/1/20 Services: 1.8% Ahern Rentals, Inc.1 9.500%, 6/15/18 Safway Group Holding LLC1 7.000%, 5/15/18 Super Retail: 2.2% Academy Finance Corp.1 8.000%, 6/15/18 Petco Animal Supplies, Inc.1 9.250%, 12/1/18 Technology: 5.4% Advanced Micro Devices, Inc. 7.750%, 8/1/20 Audatex North America1 6.000%, 6/15/21 MEMC Electronic Materials, Inc. 7.750%, 4/1/19 Telecommunications: 8.5% Digicel Group Ltd 8.250%, 9/1/17 Eileme 2 AB EUR 100,000 11.750%, 1/31/20 Intelsat Jackson Holdings SA $ 7.250%, 4/1/19 Sprint Nextel Corp.1 9.000%, 11/15/18 UBS AG 8.250%, 5/23/16 Utilities: 10.4% Calpine Corp.1 7.875%, 7/31/20 Dubai Electric & Water 7.375%, 10/21/20 Dynegy, Inc.1 5.875%, 6/1/23 Energy Future Intermediate Holding Co. LLC 10.000%, 12/1/20 InterGen NV1 7.000%, 6/30/23 TOTAL CORPORATE BONDS (Cost $7,142,401) BANK LOANS: 9.6% Broadcasting: 1.1% Univision Communications Inc. 4.000%, 3/1/20 Energy: 1.3% Pacific Drilling Term Loan 4.500%, 3/18/18 The accompanying notes are an integral part of these financial statements. 6 Muzinich Credit Opportunities Fund SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited) (Continued) Principal Amount Value BANK LOANS: 9.6% (Continued) Healthcare: 4.5% Select Medical Term Loan $ 4.002%, 6/15/18 $ Valeant Term Loan 4.500%, 6/26/20 Restaurants: 1.0% Seminole Hard Rock Entertainment, Inc. Term Loan 3.500%, 4/28/20 Utilities: 1.7% La Frontera Generation, LLC Term Loan 4.500%, 9/30/20 TOTAL BANK LOANS (Cost $915,533) Shares Value INVESTMENT COMPANIES: 3.0% Exchange Traded Funds: 3.0% ProShares Short 20+ Year Treasury $ TOTAL INVESTMENT COMPANIES (Cost $288,180) TOTAL INVESTMENTS IN SECURITIES: 87.4% (Cost $8,346,114) Other Assets in Excess of Liabilities: 12.6% TOTAL NET ASSETS: 100.0% $ EUR – Euro GBP – British Pound 1 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At June 30, 2013 the value of these securities amounted to $2,279,719 or 24.1% of net assets. SCHEDULE OF FORWARD CURRENCY EXCHANGE CONTRACTS Currency U.S. Dollar Currency U.S. Dollar Unrealized Settlement to be Value at to be Value at Appreciation Date Delivered June 30, 2013 Received June 30, 2013 (Depreciation) 8/5/2013 GBP 1,070,000 $ 8/5/2013 EUR 320,000 $ The accompanying notes are an integral part of these financial statements. 7 Muzinich Credit Opportunities Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2013 (Unaudited) ASSETS Investments in securities, at value (Cost $8,346,114) (Note 2) $ Cash Foreign currency (Cost $603,521) Receivables: Investment securities sold Dividend & interest Due from advisor, net Loan fees Unrealized appreciation on forward currency exchange contracts Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Distribution to shareholders Administration fees Transfer agent fees Fund accounting fees Loan fees Custody fees Chief Compliance Officer fees Trustee fees Foreign currency translation Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Undistributed net realized gain on investments and foreign currency Net unrealized on foreign currency ) Net unrealized on forward currency exchange contracts Net unrealized on foreign currency translation ) Net unrealized depreciation on investments ) Net assets $ Supra Institutional Class: Net assets $ Shares of beneficial interest issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering, and redemption price per share $ The accompanying notes are an integral part of these financial statements. 8 Muzinich Credit Opportunities Fund STATEMENT OF OPERATIONS For the Period Ended June 30, 2013* (Unaudited) INVESTMENT INCOME Interest $ Dividends Other Income Total investment income EXPENSES Investment advisory fees Registration fees Administration fees Transfer agent fees Audit fees Fund accounting fees Legal fees Miscellaneous expense Chief Compliance Officer fees Reports to shareholders Custody fees Trustee fees Insurance expense Total expenses Less: fees waived ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments and foreign currency Change in net unrealized on foreign currency ) Change in net unrealized on forward currency exchange contracts Change in net unrealized on foreign currency translation ) Change in net unrealized depreciation on investments ) Net realized and unrealized loss on investments ) Net increase in net assets resulting from operations $ *Fund commenced operations on January 3, 2013. The accompanying notes are an integral part of these financial statements. 9 Muzinich Credit Opportunities Fund STATEMENT OF CHANGES IN NET ASSETS (Unaudited) Period Ended June 30, 2013* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ Net realized gain on investments and foreign currency Change in net unrealized on foreign currency ) Change in net unrealized on forward currency exchange contracts Change in net unrealized on foreign currency translation ) Change in net unrealized depreciation on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) Total distributions to shareholders ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares – Supra Institutional Class(1) Total increase in net assets NET ASSETS Beginning of period — End of period $ Undistributed net investment income $ Summary of capital share transactions is as follows: Period Ended June 30, 2013 Shares Value Supra Institutional Class Shares sold $ Shares issued in reinvestment of distributions Net increase $ * Fund commenced operations on January 3, 2013. The accompanying notes are an integral part of these financial statements. 10 Muzinich Credit Opportunities Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Period Ended June 30, 2013* Supra Institutional Class (Unaudited) Net asset value, beginning of period $ INCOME FROM INVESTMENT OPERATIONS Net investment income** Net realized and unrealized loss on investments ) Total from investment operations LESS DISTRIBUTIONS From net investment income ) From net realized gain — Total distributions ) Net asset value, end of period $ Total return %^ SUPPLEMENTAL DATA Net assets, end of period (millions) $ Portfolio turnover rate %^ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before fees waived and expenses absorbed %+ After fees absorbed or recouped %+ RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS Before fees waived and expenses absorbed %+ After fees absorbed or recouped %+ * Fund commenced operations on January 3, 2013. ** Calculated based on the average number of shares outstanding. ^ Not Annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 11 Muzinich Credit Opportunities Fund NOTES TO FINANCIAL STATEMENTS June 30, 2013 (Unaudited) NOTE 1 – ORGANIZATION The Muzinich Credit Opportunities Fund (the “Fund”) is a diversified series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end management investment company.The Fund commenced operations on January 3, 2013. The Fund offers three classes of shares: Class A shares, Institutional Shares, and Supra Institutional Shares. Each class of shares has equal rights as to earnings and assets except that each class bears different distribution expenses. Each class of shares has exclusive voting rights with respect to matters that affect just that class. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains losses on investments, are allocated to each class of shares based on its relative net assets. Currently, only Supra Institutional Shares are being offered. The investment objective of the Fund is to primarily to provide high yield income and capital appreciation. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Debt securities are valued by using the mean between the closing bid and the asked prices provided by an independent pricing service. If the closing bid and asked prices are not readily available, the independent pricing service may provide a price determined by a matrix pricing method. These techniques generally consider such factors as yields or 12 Muzinich Credit Opportunities Fund NOTES TO FINANCIAL STATEMENTS June 30, 2013 (Unaudited) (Continued) prices of bonds of comparable quality, type of issue, coupon, maturity, ratings and general market conditions.In the absence of a price from a pricing service, securities are valued at their respective fair values as determined in good faith by the Board of Trustees. Fixed income debt instruments, such as commercial paper, bankers’ acceptances and U.S. Treasury Bills, having maturity of less than 60 days at the time of purchase are valued at amortized cost. Any discount or premium is accreted or amortized on a straight-line basis until maturity. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees.When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Fund’s Board of Trustees.Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As of June 30, 2013, the Fund did not hold any fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prica es for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. 13 Muzinich Credit Opportunities Fund NOTES TO FINANCIAL STATEMENTS June 30, 2013 (Unaudited) (Continued) Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The Fund records transfers at the end of each reporting period. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2013. See the Schedule of Investments for the industry breakouts. Level 1 Level 2 Level 3 Total Corporate Bonds $
